EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS We consent to the incorporation by reference in this Amendment No. 1 to Registration Statement No. 333-174595 on Form S-1 of our report dated September 27, 2010, relating to the consolidated financial statements of TurboSonic Technologies, Inc. appearing in the Annual Report on Form 10-K of TurboSonic Technologies, Inc. for the year ended June 30, 2010, and to the reference to us under the heading "Experts" in the Prospectus, which is part of this Registration Statement. /s/ Deloitte & Touche LLP Independent Registered Chartered Accountants Licensed Public Accountants Kitchener, Canada June 27, 2011
